Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 15-20 
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the limitation, "computer storage medium," covers transitory embodiment.
Regarding Claim 15, the claim limitation, “computer storage medium," is directed to non-statutory subject matter. The Broadest Reasonable Interpretation (BRI) of a medium is that it covers storage as well as a signal. The BRI includes terms used in the prior art, and a search of the prior art reveals that a computer-readable medium covers a signal. Furthermore, the specification discloses that a computer software is stored in a storage medium, and includes several instructions for instructing a computer device to perform all or some of the steps of the methods including transmitting signals (¶ 0217 of the specification). It would be reasonable to interpret a "computer storage medium" comprising code as conveying "signal" and other forms of propagation or transmission media to a person of ordinary skill in the art before the time of effective filing was made, and therefore the claim is directed to non-statutory subject matter.
Claims 16-20 are also rejected since they are depended upon rejected base claims as set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-20 of US Patent 11,026,234. Please see the direct claim comparison below.  

	
Instant application,  claim 1.
US 11,026,234, Claims 1 and 5
A wireless communications method, comprising: 
A wireless communications method, comprising:
obtaining , by a terminal device, resource indication information for a first resource; 
determining resource or signal indication information, further including:
obtaining the resource or signal indication information from downlink control information 
determining, by the terminal device, a receive beam for receiving signals in the first resource as a transmit beam of a physical uplink control channel, PUCCH; and 
determining a transmit beam of the to-be-transmitted PUCCH according to the resource or signal indication information; and

sending, by the terminal device, the PUCCH by using the determined transmit beam of the PUCCH; 
sending the to-be-transmitted PUCCH by using the determined transmit beam of the to-be-transmitted PUCCH.
wherein the resource indication information for the first resource comprises at least one of: synchronization signal block, SSB, indication information, used to indicate one SSB of at least one SSB; and/or channel state information-reference signal, CSI-RS, resource indication information, used to indicate one resource of at least one CSI-RS resource.
the resource or signal indication information is synchronization signal block indication information, used to indicate one of at least one synchronization signal block or the resource or signal indication information is channel state information-reference signal CSI-RS resource indication information, used to indicate one of at least one CSI-RS resource。


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 20190007117).
Regarding claim 1, Kim discloses a wireless communications method, comprising: 
obtaining , by a terminal device, resource indication information for a first resource ([0017][0191], the user equipment may receive information about a transmission beam set or a first resource for transmission; [0065], fig. 1); 
determining, by the terminal device, a receive beam for receiving signals in the first resource as a transmit beam of a physical uplink control channel, PUCCH ([0017][0191-193], the UE may determine an Rx beam of the UE paired with a Tx beam,  the UE may use an Rx beam of the UE paired with a Tx beam,  as a Tx beam of the UE for PUCCH transmission); and 
sending, by the terminal device, the PUCCH by using the determined transmit beam of the PUCCH ([0192], transmit the PUCCH using the Tx beam determined based on the resource  indication information; fig. 1, [0065]),
wherein the resource indication information for the first resource comprises at least one of: synchronization signal block, SSB, indication information, used to indicate one SSB of at least one SSB; and/or channel state information-reference signal, CSI-RS, resource indication information, used to indicate one resource of at least one CSI-RS resource ([0018], the information about the transmission beam set for transmission of the data signal may include a channel state information reference signal ( CSI-RS) corresponding to one or more transmission beams for transmission of the data signal; [0075], related to synchronization information). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
Claims 8 and 15 are rejected same as claim 1.

Regarding claim 2, Kim discloses the method according to claim 1, wherein the obtaining, by a terminal device, resource indication information comprises: determining a type of the resource indication information based on an availability of a beam correspondence; and receiving the resource indication information with the determined type of the resource information ([0162], base station may configure a CSI-RS corresponding to each Tx beam included in the Tx beam set for the UE. For example, if the Tx beam set includes K Tx beams, the base station may inform the UE of K CSI-RS configurations or the type of the resource indication;  Then, the UE may use the information to determine an Rx beam for each configured CSI-RS through which the UE may optimally receive the respective CSIRSs).
Claims 9 and 16 are rejected same as claim 2.

Regarding claim 3, Kim discloses the method according to claim 2, wherein the determining a type of the resource indication information based on an availability of a beam correspondence comprises: when the beam correspondence is available, determining that the resource indication information comprises the CSI-RS resource indication information or the SSB indication information ([0162], base station may configure a CSI-RS corresponding to each Tx beam included in the Tx beam set for the UE. For example, if the Tx beam set includes K Tx beams, the base station may inform the UE of K CSI-RS configurations. Then, the UE may use the information to determine an Rx beam for each configured CSI-RS).
Claims 10 and 17 are rejected same as claim 3.

Regarding claim 4, Kim discloses the method according to claim 1, wherein the obtaining, by a terminal device, resource indication information comprises: obtaining the resource indication information from higher layer signaling (Kim, [0160], deliver the information using a RRC signaling which is a higher layer signaling).
Claims 11 and 18 are rejected same as claim 4.

Regarding claim 5, Kim discloses the method according to claim 2, wherein the obtaining, by a terminal device, resource indication information comprises: obtaining the resource indication information from higher layer signaling (Kim, [0160], deliver the information using a RRC signaling which is a higher layer signaling).
Claims 12 and 19 are rejected same as claim 5.

Regarding claim 6, Kim discloses the method according to claim 3, wherein the obtaining, by a terminal device, resource indication information comprises: obtaining the resource indication information from higher layer signaling (Kim, [0160], deliver the information using a RRC signaling which is a higher layer signaling).
Claim 13 and 20 are  rejected same as claim 6.

Regarding claim 7, Kim discloses the method according to claim 1, further comprising: determining, according to the resource indication information, a closed-loop power control process corresponding to a TPC command carried in a DCI and used for the PUCCH ([0084][0156-57], the DCI transports UL resource assignment information, DL resource assignment information, or UL Transmission (Tx) power control commands for a UE; base station determines the resource based on the measurement from the UE, a closed loop power control process).
Claim 14 is rejected same as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474